MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Dec 23 2015, 8:27 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Jacob P. Wahl                                           Gregory F. Zoeller
Steven E. Ripstra                                       Attorney General of Indiana
Ripstra Law Office
Jasper, Indiana                                         Ian McLean
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Mark A. Drescher,                                       December 23, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A01-1507-CR-828
        v.                                              Appeal from the Dubois Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark R.
Appellee-Plaintiff                                      McConnell, Special Judge
                                                        Trial Court Cause Nos.
                                                        19C01-1307-CM-656 and
                                                        19C01-1312-CM-966



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015        Page 1 of 9
                                             Case Summary
[1]   Mark A. Drescher appeals the trial court’s revocation of his probation.

      Drescher pled guilty to two class A misdemeanors and received consecutive

      one-year sentences with all but 275 days suspended to probation. After his

      arrest on additional charges, the State filed a petition to revoke probation. The

      trial court held a revocation hearing, found a violation of probation by a

      preponderance of the evidence, and ordered that Drescher serve the balance of

      his previously suspended sentences. On appeal, Drescher contends that there

      was insufficient evidence to support the trial court’s finding that he violated his

      probation and that the trial court abused its discretion in revoking his probation

      and imposing his previously suspended sentences. Finding the evidence

      sufficient and no abuse of discretion, we affirm.


                                 Facts and Procedural History
[2]   In January 2014, Drescher pled guilty to class A misdemeanor battery resulting

      in bodily injury in cause number 19C01-1307-CM-656 and class A

      misdemeanor domestic battery in cause number 19C01-1312-CM-966. The

      victim in the domestic battery was E.N. The trial court sentenced Drescher to

      consecutive sentences of one year suspended for the battery resulting in bodily

      injury and one year, with ninety-days suspended, for the domestic battery. The

      court permitted Drescher to serve the executed portion of his domestic battery

      sentence on work release. One condition of his probation was to “[n]ot be

      arrested for any criminal offense where there is probable cause.” Appellant’s

      App. at 74.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 2 of 9
[3]   On December 27, 2014, Drescher was arrested and charged with two level 5

      felonies: battery by means of a deadly weapon and intimidation. The alleged

      victim in both crimes was again E.N. The State filed a petition to revoke

      Drescher’s probation. A revocation evidentiary hearing was held on June 10,

      2015.


[4]   During the revocation hearing, Dubois County Sheriff’s Deputy Donna Hurt

      testified that she was working the overnight shift on December 27, 2014, when

      E.N. came into the station looking distraught and requesting assistance.

      Deputy Hurt observed red marks on E.N.’s face and neck, as well as mud on

      her clothes. Deputy Hurt interviewed E.N. 1 E.N. told Deputy Hurt that she

      “had been battered” by Drescher. Tr. at 34. She stated that she and Drescher

      had been drinking alcohol together and driving around in his truck. E.N.

      reported that Drescher started “acting a little weird” and then suddenly

      “[f]lipped out and grabbed her pony tail and started banging her head against

      the glass window on the passenger side of the truck.” Id. at 54. Deputy Hurt

      testified that E.N. stated that Drescher then held a long butcher knife to her

      throat before throwing her to the ground and repeatedly poking her in the chest

      with the knife. E.N. further informed Deputy Hurt that Drescher asked her if

      “she was ready to die.” Id. E.N. stated that, after the ordeal, Drescher drove

      her to the motel parking lot across from the sheriff’s station, told her to “go tell




      1
        We note that Drescher objected to Deputy Hurt’s testimony regarding what E.N. told her during the
      interview on the basis of hearsay. The trial court overruled the objection. Tr. at 33.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015        Page 3 of 9
      the sheriff what happened,” and indicated that he planned to go kill himself. Id.

      at 55. Deputy Hurt photographed the marks on E.N.’s chest, neck, and face.

      Deputy Hurt testified that E.N. appeared “very fearful” and “afraid for her life”

      at the time of the interview. Id. at 42.


[5]   Deputy Josh Smith also testified at the revocation hearing. He stated that

      Deputy Hurt called him while he was on patrol on the night in question and

      relayed E.N.’s story along with a description of Drescher and the truck he was

      driving. Deputy Smith was able to locate Drescher driving a truck matching the

      description, and brought him to the station. Both Deputy Smith and Deputy

      Hurt testified that Drescher, who smelled of alcohol and had obviously been

      drinking, confirmed E.N.’s story regarding the events of the evening but

      claimed that he, rather than E.N., was the victim. The deputies found no

      injuries on Drescher but discovered three knives in his truck.


[6]   Deputy Smith stated that he attempted to serve a subpoena on E.N. compelling

      her to attend the revocation hearing but was unable to locate her. Deputy

      Smith testified that he was able to reach her on the phone and that she stated

      that she wanted nothing to do with Drescher or any subpoena, and then ended

      the call.


[7]   At the conclusion of the hearing, the trial court found that the State had proved

      by a preponderance of the evidence that probable cause existed for Drescher’s

      arrest on the new charges, and therefore that Drescher had violated a condition

      of his probation. The trial court revoked Drescher’s probation and imposed the


      Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 4 of 9
      balance of his previously suspended sentence minus credit for time served on

      the new charges, which resulted in a total executed sentence of 295 days. This

      appeal ensued.


                                     Discussion and Decision
[8]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). It is within the trial court’s discretion to determine the conditions of

      probation and to revoke probation if those conditions are violated. Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). We review a trial court’s decision to

      revoke probation for an abuse of discretion. Ripps v. State, 968 N.E.2d 323, 326

      (Ind. Ct. App. 2012). An abuse of discretion occurs when the court’s decision is

      clearly against the logic and effect of the facts and circumstances before the

      court. Id.


           Section 1 – Sufficient evidence supports the trial court’s
                finding that Drescher violated his probation.
[9]   A probation revocation proceeding is in the nature of a civil proceeding, and

      therefore the alleged violation need be established only by a preponderance of

      the evidence. Jenkins v. State, 956 N.E.2d 146, 148 (Ind. Ct. App. 2011), trans.

      denied (2012). Violation of a single condition is sufficient to revoke probation.

      Id. As with other sufficiency issues, we do not reweigh the evidence or judge

      the credibility of witnesses. Id. We look only to the evidence which supports

      the judgment and any reasonable inferences flowing therefrom. Id. If there is


      Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 5 of 9
       substantial evidence of probative value to support the trial court's decision that

       the probationer committed a violation, revocation of probation is appropriate.

       Id.


[10]   Drescher contends that the evidence is insufficient because the trial court relied

       solely upon inadmissible hearsay evidence to revoke his probation. Specifically,

       he argues that “since there are no witnesses with firsthand knowledge” of the

       incidents leading to his arrest on the new charges, “there is insufficient

       evidence” that he violated a condition of his probation. Appellant’s Br. at 14.

       We disagree.


[11]   The trial court’s decision to admit or exclude evidence in a probation

       revocation hearing is reviewed for an abuse of discretion. Figures v. State, 920

       N.E.2d 267, 271 (Ind. Ct. App. 2010). We note that the due process

       requirements for probation revocation hearings are more flexible than in a

       criminal prosecution. Reyes v. State, 868 N.E.2d 438, 440 (Ind. 2007). Thus,

       courts may admit evidence during probation revocation hearings that would not

       be admissible in criminal trials. Id. Specifically, because the Indiana Rules of

       Evidence do not apply in probation revocation hearings, the general rule against

       hearsay is inapplicable. See Ind. Evidence Rule 101(d)(2). Instead, hearsay

       evidence may be admitted without violating a probationer’s right to

       confrontation if the trial court finds that the hearsay is substantially trustworthy.

       Figures, 920 N.E.2d at 271. Although ideally the trial court should explain on

       the record why the hearsay is substantially trustworthy or sufficiently reliable to

       be admissible, see id., the absence of such explanation does not require reversal.

       Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 6 of 9
[12]   Our review of the record in the light most favorable to the trial court’s decision

       convinces us that, despite the trial court’s failure to specifically say so, the

       hearsay testimony presented by Deputies Hurt and Smith met the substantial

       trustworthiness test, and thus the trial court did not abuse its discretion in

       admitting the evidence. Deputy Hurt interviewed a visibly injured, distraught,

       and fearful E.N. who appeared at the police station shortly after the alleged

       battery and intimidation. Deputy Hurt personally observed injuries to E.N. that

       were consistent with and corroborated her statements. Photos of E.N.’s injuries

       were admitted into evidence. The knives subsequently located in Drescher’s

       truck during the investigation further corroborated the reliability of E.N.’s

       statements. Deputy Smith testified regarding the course of his investigation

       based upon E.N.’s statements to Deputy Hurt and further explained his

       unavailing efforts to procure E.N.’s attendance at the revocation hearing.


[13]   Under the circumstances, the trial court’s decision to admit the hearsay

       evidence is not clearly against the logic and effect of the facts and circumstances

       before it. Considering the testimony of both deputies along with all the relevant

       inferences that can be drawn therefrom, we conclude that the State established

       by a preponderance of the evidence that Drescher was arrested for a criminal

       offense where there was probable cause, thereby violating a condition of his

       probation. Therefore, sufficient evidence supports the trial court’s finding that

       Drescher violated his probation.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 7 of 9
            Section 2 – The trial court did not abuse its discretion in
          revoking Drescher’s probation and imposing his previously
                              suspended sentences.
[14]   Probation revocation is a two-step process. “First, the court must make a

       factual determination that a violation of a condition of probation actually

       occurred. If a violation is proven, then the trial court must determine if the

       violation warrants revocation of the probation.” Vernon v. State, 903 N.E.2d

       533, 537 (Ind. Ct. App. 2009) (citations omitted), trans. denied. During the

       second step of the inquiry, the probationer must be given an opportunity to

       present evidence that explains or mitigates his violation. Alford v. State, 965

       N.E.2d 133, 135 (Ind. Ct. App. 2012), trans. denied.


[15]   A trial court's decision to revoke probation and its subsequent sentencing

       decision are reviewed for an abuse of discretion. Sparks v. State, 983 N.E.2d 221,

       224 (Ind. Ct. App. 2013), opinion on reh’g. Once a trial court has concluded that

       probation has been violated, it may continue the defendant on probation,

       extend the probationary period for not more than one year beyond the original

       period, or order all or part of the previously suspended sentence to be executed.

       Ind. Code § 35-38-2-3(h)(3). Where a trial court has exercised its grace in

       granting a defendant probation rather than incarceration, it has considerable

       leeway in deciding how to proceed when the defendant then violates the

       conditions of his probation. Prewitt, 878 N.E.2d at 188.


[16]   Drescher’s only complaint regarding the trial court’s decision to revoke his

       probation and impose his previously suspended sentences is that he was

       Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 8 of 9
       somehow denied the opportunity to present evidence that explained or

       mitigated his probation violation. Appellant’s Br. at 15. We note that Drescher

       appeared with counsel at the revocation hearing. After the State presented its

       witnesses, and Drescher’s counsel cross-examined the same, Drescher declined

       to testify or present any witnesses or evidence. Drescher’s counsel did present a

       closing argument as to why revocation was unwarranted. Under the

       circumstances, we fail to see how Drescher was denied any opportunity to

       which he was entitled. As Drescher makes no further claim that the trial court

       abused its discretion as to revocation, sentencing, or otherwise, we decline to

       say more on this issue.


[17]   Based on the foregoing, we conclude that there was sufficient evidence to

       support the finding of a probation violation, and the trial court did not abuse its

       discretion in revoking Drescher's probation and imposing his previously

       suspended sentences. The judgment of the trial court is affirmed.


[18]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1507-CR-828 | December 23, 2015   Page 9 of 9